Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  160208                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  OAKLAWN HOSPITAL,                                                                                   Richard H. Bernstein
          Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160208
                                                                   COA: 343189
                                                                   Calhoun CC: 17-001283-NF
  AUTO-OWNERS INSURANCE COMPANY and
  HOME-OWNERS INSURANCE COMPANY,
             Defendants-Appellees.
  __________________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Pearce v Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co
  Bd of Rd Comm’rs (Docket No. 158304) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 8, 2020
           a0505
                                                                              Clerk